DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Claim Objections
Claim 6 is objected to because of the following informalities: the limitation “the edge computing device device” has a typographical error. It should be corrected as “the edge computing device .  Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities: the limitation “The method of 1wherein the edge computing device” has a typographical error. It should be corrected as “The method of 1, wherein the edge computing device”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 10, Claim 10 contains the trademark/trade name “docker”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software and, accordingly, the identification/description is indefinite.
Re Claims 12 and 14-19, the limitation “The method of claim 11” is indefinite, because claim 11 is a device claim. It is unclear which statutory category claims 12 and 14-19 belong to. 
Re Claim 13, the limitation “The method of claim 12” is indefinite, because claim 11, which claim 12 depends on, is a device claim. It is unclear which statutory category claim 13 belongs to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appelbaum et al. (US 2018/0315499), hereinafter “Appelbaum”.
Re Claim 1, Appelbaum discloses a method for analyzing care data using an edge computing device, the method comprising: 
registering the edge computing device (fig. 1, para. [0122], customer devices 117 read on “edge computing device”; para. [0108], [0164], registering); 
connecting the edge computing device to a cloud service (fig. 1, para. [0122], [0124], [0125], one or more networks 123 and operations server 103, para. [0013], a website or web-based application, cloud-based computing service, or other computing service having remote processes performed by devices of the service provider to provide functions and features to an end-user's device; para. [0164], Software executed by the user's computing device may receive the data for the request through a GUI, which may be a web-browser or an interface native to a locally-installed software application); 
receiving, by the edge computing device, a machine learning algorithm from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or more computing devices, such as an operations server or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the machine learning algorithms can be received by the edge computing device from the cloud and run on the edge computing device.); 
receiving, by the edge computing device, first care data from a first sensor and second care data from a second sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b – devices 121a, 121b respectively read on a first sensor and a second sensor); 
analyzing, by the edge computing device, the first care data to obtain a first care data score (para. [0112], [0158], [0166], data fields (e.g., blood glucose, cholesterol, blood pressure, weight, number of interactions with the software or coach) – measurements, or care data, from data contribution devices 121 transmitted to the edge computing device also works as care data score); 
analyzing, by the edge computing device, the second care data to obtain a second care data score (para. [0112], [0158], [0166], data fields (e.g., blood glucose, cholesterol, blood pressure, weight, number of interactions with the software or coach) – measurements, or care data, from data contribution devices 121 transmitted to the edge computing device also works as care data score); 
scoring, by the edge computing device using the machine learning algorithm, the first care data score and the second care data score to obtain a combined care score (para. [0110], [0111], [0112], A 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein); 
determining, by the edge computing device, whether the combined care score is greater than a threshold (para. [0179], [0180], scoring records may contain multiple threshold values, which may function as, for example, upper and lower threshold bounds for expected performance; the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant;  the threshold values and/or the health score model applied by the operations server may be based on any number additional variables, such as when the operations server applies a threshold value and/or health score model or the customer's history of the relevant values; para. [0182], [0183], fig. 2A, step 215, the operations server may generate instructions for the customer device to display an achievement interface via the GUI of the customer device, when the operations server determines that a particular value in the customer data satisfies a corresponding milestone threshold value; para. [0190],  the operations server may adjust features 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein); and 
triggering, by the edge computing device, an emergency procedure when it is determined that the combined care score is greater than the threshold (para. [0179], For instance, the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant. This may trigger the operations server to, for example, identify a new chatbot to be implemented and then update the customer's chatbot queue, update the customer's therapy regimen (e.g., adjust diet, adjust exercise, increase number of coach calls, increase the number of tasks requiring customer interactions), or discontinue the customer's therapy regimen, among others); para. [0183], the health score of the customer may fail to satisfy a lower-bound threshold value. In response, the operations server may identify the chatbot identifiers for a chatbot that may, for example, report the calculated health score to the customer via a GUI of the customer device and then prompt the customer to input data of any type containing a reflection, and a chatbot that may, for example, interact with the customer to schedule a time to conduct a call with a coach; para. [0190],  the operations server may adjust features and/or resources provided to the customer and/or the therapeutic software application on the customer device based on the customer's health score, certain body measurement scores in the customer profile record, and/or achievement 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein). 
Re Claims 11 and 20, Claims 11 and 20 are rejected under substantially the same basis as claim 1.  
Re Claim 2, Appelbaum discloses transmitting, by the edge computing device to the cloud service, deidentified first care data and deidentified second care data (para. [0157], [0164], The customer device 117 may execute software for the third-party service that transmits the data to the third-party server 119, which may be remotely queried by the operations server 103; or the customer device 117 may directly transmit the data generated by the wearable device 121 b to the operations server 103; para. [0149], [0166] discloses that data records of the customers are organized by customer identifiers, which means the data are labeled with the customer identifiers rather than the customer’s personal information; para. [0171] also discloses using a chatbot identifier to implement a chatbot, where the chatbot identifier is limited to a particular customer. Chatbot implemented is used as an interface for the customer to communicate with the digital therapy service. The use of chatbot identifier reads on deidentification.), 
wherein the cloud service modifies the machine learning algorithm using the deidentified first care data and deidentified second care data (para. [0110]-[0114], A computing device may execute one or more artificial intelligence and/or machine learning software programs to generate and update health score modeling algorithms. In some examples, machine learning software may “learn” (e.g., update data processing algorithms according to historical data trends) from training data, which, in some instances, 
Re Claim 12, Claim 12 is rejected under substantially the same basis as claim 2.
Re Claim 3, Appelbaum discloses receiving, by the edge computing device, the modified machine learning algorithm from the cloud (Appelbaum discloses that the operation server 103 transmits certain therapy regimen instructions to the customer device 117. The instructions may be machine-executable code that instructs the customer device to execute any number of processes, and/or the instructions may include pointers and/or identifiers directing the customer device to execute machine-executable code stored on the customer device. For example, the customer device may be instructed to transmit various types of data to the operations server. In some cases, to collect the data required by the instructions, the customer device may present a GUI that prompts the customer to input the data into corresponding fields of the GUI. (para. [0171]). Appelbaum also discloses that a customer device 117 may execute any number of software application programs, including, for example, a therapeutic software application program of the digital therapy service 101, where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. It should be appreciated that a customer device 117 may be any computing device comprising a processor and machine-readable memory capable of executing the processes and tasks described herein (para. [0155]); para. [0110] discloses embodiments of the systems and methods disclosed herein may include one or any other computing device, that may calculate a health score for each customer. – These disclosures disclose that the modified machine learning algorithms can be received by the edge computing device from the cloud.).  
Re Claim 13, Claim 13 is rejected under substantially the same basis as claim 3.
Re Claim 4, Appelbaum discloses that the triggering an emergency procedure comprises automatically contacting an emergency service provider (para. [0179], For instance, the operations server may determine that values of a customer's data record or their calculated health score is below a lower-bound threshold, and thus the customer is non-compliant. This may trigger the operations server to, for example, identify a new chatbot to be implemented and then update the customer's chatbot queue, update the customer's therapy regimen (e.g., adjust diet, adjust exercise, increase number of coach calls, increase the number of tasks requiring customer interactions), or discontinue the customer's therapy regimen, among others); para. [0183], the health score of the customer may fail to satisfy a lower-bound threshold value. In response, the operations server may identify the chatbot identifiers for a chatbot that may, for example, report the calculated health score to the customer via a GUI of the customer device and then prompt the customer to input data of any type containing a reflection, and a chatbot that may, for example, interact with the customer to schedule a time to conduct a call with a coach; para. [0190],  the operations server may adjust features and/or resources provided to the customer and/or the therapeutic software application on the customer device based on the customer's health score, certain body measurement scores in the customer profile record, and/or achievement milestone comparisons. Resources may include other aspects of the digital therapy service that may be provided to customers during the course of treatment, such as additional coaches or more/less time with the customer's assigned coach, meeting time with specialist personnel (e.g., doctors, dieticians, nutritionists, psychiatrists/psychologists, kinesiologists, personal trainers), and other resources).  
Re Claim 14, Claim 14 is rejected under substantially the same basis as claim 4. 
Re Claim 5, Appelbaum discloses transmitting, by the edge computing device to the cloud service, deployment configuration data (para. [0080]-[0083], [0146], [0213], updating, by the computer, the status indicator corresponding to the first chatbot according to a status update received from the mobile application at the user device – status update from the customer device/mobile application at the user device reads on “deployment configuration data”).  
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 5. 
Re Claim 6, Appelbaum discloses that the edge computing device is a mobile computing device (para. [0122], [0124], customer device, sometimes referred to as “mobile devices”).  
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 6. 
Re Claim 7, Appelbaum discloses that the edge computing device connects to the first sensor using wired or wireless connections (para. [0157]), where the wireless connection can be a cellular data connection (para. [0124]).   
Re Claim 17, Claim 17 is rejected under substantially the same basis as claim 17. 
Re Claim 8, Appelbaum discloses that the first sensor is one of a blood pressure monitor, an activity tracker, an electrocardiogram sensor, a global positioning system device, an accelerometer, a weather monitor, and a fall detection sensor (para. [0157]-[0159], a data contribution device 121 may include electronic body metric measurement devices, e.g., smart scale 121 a, electronic sphygmomanometer, electronic blood glucose monitor, electronic cholesterol monitor, and  wearable devices, e.g., fitness trackers 121 b).  
Re Claim 18, Claim 18 is rejected under substantially the same basis as claim 8. 
Re Claims 9 and 10, Appelbaum discloses that the edge computing device connects to the first sensor using a service in a container package, wherein the container package is a docker container (para. [0157], [0164], The customer device 117 may execute software for the third-party service that transmits the data to the third-party server 119, which may be remotely queried by the operations server 103; or 117 may directly transmit the data generated by the wearable device 121 b to the operations server 103; para. [0158], the smart scale 121 a may be configured using an interface on the customer device 117. This body measurement data from smart scale 121a may be transmitted to the customer device 117 and/or a third-party server 119, along with any number of additional data fields (e.g., timestamp), until such data is forwarded by the customer device 117 or third-party server 119 to the operations server 103, para. [0159], The data contribution devices 121 may generate data in any number of formats and communicate the data to a customer device 117, third-party server 119, operations server 103, artificial intelligence server 109, or other device. These disclosures disclose that data from the first sensor are obtained via a software interface by the edge computing device; para. [0080], [0089], [0151], [0153] disclose chatbot being implemented by customer device 117 from the operation server 103, para. [0171], [0155] discloses that customer device 117 may execute any number of software application programs where the therapeutic software allows the customer to interact with the services and features of the digital therapy service 101, and/or a third-party application associated with a third-party server 119. The customer device 117 may further exchange data and/or machine-executable instructions with, for example, an operations server 103 and an artificial intelligence server 109, via one or more networks 123. These disclosures read on “using a service in a container package, wherein the container package is a docker container”).  
Re Claim 19, Claim 19 is rejected under substantially the same basis as claims 9 and 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, June 15, 2021Examiner, Art Unit 3792   




                   /JONATHAN T KUO/                   Primary Examiner, Art Unit 3792